NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS GONZALEZ-MELGOZA,                         No.   15-73126

                Petitioner,                      Agency No. A092-452-646

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Carlos Gonzalez-Melgoza, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for deferral of removal under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings. Garcia-

Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny the petition for

review.

       Substantial evidence supports the agency’s denial of Gonzalez-Melgoza’s

CAT claim because he did not establish that it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See id. at 1033-35 (concluding that petitioner did not establish the

necessary state action for CAT relief); Delgado-Ortiz v. Holder, 600 F.3d 1148,

1152 (9th Cir. 2010) (generalized evidence of violence and crime in Mexico was

not particular to the petitioner and insufficient to establish eligibility for CAT

relief).

       PETITION FOR REVIEW DENIED.




                                           2                                     15-73126